FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 25, 2022

                                    No. 04-22-00193-CV

Alfonso TREVINO, III, individually and Alfonso Trevino, III, as representative and beneficiary
 of Estate of Geraldine Trevino, and Alfonso Trevino, III, A/N/F of minors C.T. and A.T., IV,
                         beneficiaries of Estate of Geraldine Trevino,
                                           Appellant

                                              v.

                      Alejandro OROZCO, Jr. and City of San Antonio,
                                     Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI17867
                           Honorable Larry Noll, Judge Presiding


                                       ORDER

      On August 23, 2022, appellees filed an “Unopposed Motion for Substitution of Counsel.”
The motion is GRANTED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court